*782At the plea proceeding, the defendant was not advised that he would be subject to a period of post-release supervision as part of an enhanced sentence if he failed to comply with the conditions of his plea. After the defendant failed to appear on the scheduled sentencing date, the Supreme Court imposed the maximum sentence plus three years’ post-release supervision. As the People correctly concede, the failure to advise the defendant of post-release supervision at the time of his plea requires reversal of his conviction (see People v Louree, 8 NY3d 541 [2007]; People v Pagan, 43 AD3d 1086 [2007]). Spolzino, J.P., Skelos, Lifson and McCarthy, JJ., concur.